Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2 and 16 were canceled. 
Claims 1, 3-8, 11, 15 and 20 were amended. 
Claim 21 was added.
Claims 1, 3-15, and 17-21 are pending. 


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 3-7, 11 and 21 are drawn to an isolated monoclonal antibody or antigen binding portion thereof, wherein the heavy chain or light chain is one or both of: more similar in sequence to a germ-line EGFR antibody sequence than is a counterpart polypeptide comprising SEQ ID NO:1 or SEQ ID NO:2; or more thermostable than the corresponding isolated monoclonal antibody or antigen binding portion thereof comprising SEQ ID NO:1 and SEQ ID NO:2.
Group II, claim(s) 8-10 and 20 are drawn to an isolated nucleic acid, a recombinant expression vector, and a recombinant expression host cell expressing the monoclonal antibody or antigen binding portion thereof, wherein the heavy chain or light chain is one or both of: more similar in sequence to a germ-line EGFR antibody sequence than is a counterpart polypeptide comprising SEQ ID NO:1 or SEQ ID NO:2; or more thermostable than the corresponding isolated monoclonal antibody or antigen binding portion thereof comprising SEQ ID NO:1 and SEQ ID NO:2.
Group III, claim(s) 12-19 are drawn to a method of treating an EGFR-associated disease or disorder, the method comprising administering an effective amount of an isolated monoclonal antibody or antigen binding portion thereof, wherein the heavy chain or light chain is one or both of: more similar in sequence to a germ-line EGFR antibody sequence than is a counterpart polypeptide comprising SEQ ID NO:1 or SEQ ID NO:2; or more thermostable than the corresponding isolated monoclonal antibody or antigen binding portion thereof comprising SEQ ID NO:1 and SEQ ID NO:2.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature linking groups I-III appears to be an isolated monoclonal antibody or antigen binding portion thereof, wherein the heavy chain or light chain is one or both of: more similar in sequence to a germ-line EGFR antibody sequence than is a counterpart polypeptide comprising SEQ ID NO:1 or SEQ ID NO:2; or more thermostable than the corresponding isolated monoclonal antibody or antigen binding portion thereof 
Accordingly, groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643      
                                                                                                                                                                                                  /Brad Duffy/Primary Examiner, Art Unit 1643